Citation Nr: 1016371	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  04-38 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Entitlement to an evaluation in excess of 10 percent for 
residuals of a left knee injury with degenerative joint 
disease.

2.	Entitlement to an evaluation in excess of 10 percent for 
ligament strain of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel



INTRODUCTION

The Veteran had active military service from November 1982 to 
January 1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of August and September 2003 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.

This case was brought before the Board in May 2007, at which 
time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the Veteran in the 
development of his claim, to include providing the Veteran 
appropriate notice regarding his claim and obtaining VA and 
Social Security Administration (SSA) records.  The requested 
development having been completed, the case is once again 
before the Board for appellate consideration of the issue on 
appeal.

The issue of entitlement to an increased evaluation for 
ligament strain of the right knee is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's left knee disability, degenerative joint 
disease of the left knee, is manifested by arthritis 
established by X-ray findings and objective evidence of 
noncompensable limitation of motion with slight lateral 
instability.  There is no evidence of compensable limitation 
of motion; ankylosis; subluxation or more than slight laxity; 
or impairment to the tibia or fibula.





CONCLUSIONS OF LAW

1.	The criteria for an evaluation in excess of 10 percent for 
degenerative joint disease of the left knee have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260 and 
5261 (2009).

2.	The criteria for a separate evaluation of 10 percent for 
slight lateral instability of the left knee have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5257 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002).  See 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In the instant case, the Veteran received appropriate notice 
through May and August 2003 and May 2007 VCAA letters.  These 
notice letters advised the Veteran what information and 
evidence was needed to substantiate the claim decided herein 
and what information and evidence must be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed condition and enough information for the RO to 
request records from the sources identified by the Veteran.  
He was specifically told that it was his responsibility to 
support the claim with appropriate evidence.  Finally the 
letters advised him what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  
The duty to notify the Veteran was satisfied under the 
circumstances of this case.  38 U.S.C.A. § 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The May 2007 VCAA letter provided such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2009).

Service treatment records have been associated with the 
claims file.  Post-service VA and private treatment records 
and reports have also been obtained, as have records related 
to the Veteran's SSA disability benefits.  The Veteran has 
not identified any additional records that should be obtained 
prior to a Board decision.  Therefore, VA's duty to assist 
the Veteran in obtaining records has been satisfied.  The 
Veteran was afforded VA examinations in July and August 2003, 
February 2005 and October 2009.  See 38 U.S.C.A. § 5103A(d); 
see also 38 C.F.R. § 3.159 (c)(4) (2009); Wells v. Principi, 
327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The Board observes 
the record is adequate for ratings purposes, as the VA 
examinations cited herein were rendered in conjunction with a 
physical examination of the Veteran.  See generally Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  Furthermore, the 
October 2009 VA examination involved a review of the 
Veteran's claims folder as well.  Id.  

Finally, the Board observes there has been substantial 
compliance with the May 2007 Board remand, as the Veteran was 
provided sufficient notice under the VCAA, and the requested 
VA and SSA records were obtained and associated with the 
claims file.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2009).

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where, as in the present case, entitlement to compensation 
has already been established and increase in disability 
rating is at issue, present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, although the Board has thoroughly reviewed all 
evidence of record, the more critical evidence consists of 
the evidence generated during the appeal period.  Further, 
the Board must evaluate the medical evidence of record since 
the filing of the claim for increased rating and consider the 
appropriateness of a "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see 
also Fenderson v. West, 12 Vet. App. 119 (1999).

Rating Criteria

The Veteran's degenerative joint disease of the left knee is 
evaluated as 10 percent disabling pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (2009).  The Veteran contends 
that his left knee disability is currently characterized by 
limitation of motion due to pain and associated instability.  
As such, he contends that he is entitled to a higher 
disability rating throughout the appeal period for his 
service-connected left knee disability.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

VA's General Counsel has held that when a knee disorder is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and a 
Veteran also has limitation of knee motion which at least 
meets the criteria for a noncompensable evaluation under 38 
C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, separate 
evaluations may be assigned for arthritis with limitation of 
motion and for instability.  If a Veteran does not meet the 
criteria for a noncompensable rating under either Diagnostic 
Code 5260 or Diagnostic Code 5261, there is no additional 
disability for which a separate rating for arthritis may be 
assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 
Fed. Reg. 63,604 (1997).  However, if a rating is assigned 
under the provisions for other knee impairment (38 C.F.R. § 
4.71a, Diagnostic Code 5257) a separate 10 percent rating may 
be assigned where there is X-ray evidence of arthritis and 
evidence of painful motion.  See VAOPGCPREC 9-98 (August 14, 
1998), published at 63 Fed. Reg. 56,704 (1998); 38 C.F.R. § 
3.59.

The Veteran's left knee is evaluated pursuant to Diagnostic 
Code 5010 throughout the appeal period, pertaining to 
arthritis due to trauma, which is to be evaluated under 
Diagnostic Code 5003 as degenerative arthritis.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5010.  The Veteran is not, 
however, separately rated under Diagnostic Codes 5260 or 5261 
for limitation of motion of the knee or under Diagnostic Code 
5257 for instability of the left knee.  Under such 
circumstances, the Board will therefore consider (1) whether 
the Veteran is entitled to a higher rating for any limitation 
of motion of the left knee for the appropriate period, and 
(2) whether the Veteran is entitled to a separate rating for 
any instability of the left knee.  With regards to the first 
issue, the Board will consider whether the Veteran is 
entitled to a higher rating under Diagnostic Code 5003 or 
Diagnostic Codes 5260 and/or 5261.

Under Diagnostic Code 5003, arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code(s) for the specific 
joint involved.  When the limitation of motion of the 
specific joint is noncompensable, a rating of 10 percent is 
for application for each major joint or group of minor joints 
affected by limitation of motion.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion  

The normal range of knee motion is 140 degrees of flexion and 
zero degrees of extension.  38 C.F.R. § 4.71, Plate II 
(2009).

Limitation of motion of the knee is contemplated in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261 (2009).  Diagnostic 
Code 5260 provides for a zero percent evaluation where 
flexion of the leg is only limited to 60 degrees.  For a 10 
percent evaluation, flexion must be limited to 45 degrees.  A 
20 percent evaluation is warranted where flexion is limited 
to 30 degrees.  A 30 percent evaluation may be assigned where 
flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Diagnostic Code 5261 provides for a zero percent evaluation 
where extension of the leg is limited to five degrees.  A 10 
percent evaluation requires extension limited to 10 degrees.  
A 20 percent evaluation is warranted where extension is 
limited to 15 degrees.  A 30 percent evaluation may be 
assigned where the evidence shows extension limited to 20 
degrees.  For a 40 percent evaluation, extension must be 
limited to 30 degrees.  And finally, where extension is 
limited to 45 degrees, a 50 percent evaluation may be 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Separate ratings under Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg) may be assigned for disability of the 
same joint.  VAOPGCPREC 9-04 (September 17, 2004), published 
at 69 Fed. Reg. 59,990 (2004).  Specifically, where a Veteran 
has both a limitation of flexion and a limitation of 
extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.  Id.

The Board has considered whether staged ratings are 
appropriate in the present case.  See Hart, supra.  For 
reasons discussed in more detail below, the Board finds that 
staging is not appropriate as there is no evidence that the 
Veteran's left knee disability underwent a change during this 
appeal.

I.	Limitation of Motion of the Left Knee

Having considered the evidence of record, the Board finds 
that the Veteran is not entitled to an evaluation in excess 
of 10 percent for degenerative joint disease of the left knee 
at any point in the appeal period.  In this regard, the Board 
notes that the Veteran's left knee disorder was manifested 
during this appeal by subjective complaints of pain.  In 
addition, there is objective evidence of noncompensable 
limitation of motion and arthritis established by X-ray 
findings.  There is no evidence, however, of ankylosis; 
compensable limitation of motion; subluxation, or impairment 
to the tibia or fibula.

With regards to range of motion testing, a July 2003 VA 
examination report indicates that the Veteran demonstrated 
range of motion of the left knee of zero to 100 degrees, with 
no additional loss of motion due to repetitive testing.  At 
an August 2003 VA examination, the Veteran exhibited flexion 
to 95 degrees.  A November 2003 VA treatment record indicates 
the Veteran experienced crepatis on palpitation and exhibited 
full range of motion of the left knee, as does a June 2004 VA 
rheumatology consult record.  A February 2005 VA examination 
report indicates the Veteran exhibited range of motion of 
zero to 110 degrees, with no additional loss of motion due to 
fatigue, lack of endurance, incoordination or repetitive 
testing.  See DeLuca, supra.  Finally, a November 2009 VA 
examination report notes range of motion from zero to 115 
degrees.  Following repetitive motion, the Veteran 
demonstrated a range of motion from zero to 90 degrees due to 
increased pain.  As such, the Board notes the Veteran 
demonstrated functional flexion of the left knee of 90 
degrees.  See DeLuca, supra.  

The Board notes that none of the Veteran's examinations, nor 
any other competent evidence of record, reveals flexion 
limited to 60 degrees or extension limited to 5 degrees.  
Thus, the Board finds that the Veteran is not entitled to a 
separate compensable rating under the schedular criteria of 
Diagnostic Codes 5260 or 5261.  The evidence of record does, 
however, demonstrate that the Veteran at times does not have 
full flexion in his left knee.  See, e.g., July and August 
2003 VA examination reports.  In addition, there is X- ray 
evidence of arthritis in the left knee and subjective 
complaints of pain.  In light of the evidence above, the 
Board finds that the Veteran is not entitled to an evaluation 
in excess of 10 percent under Diagnostic Codes 5003, 5260 
and/or 5261.

The Board acknowledges the Veteran's contentions that his 
left knee disability warrants an evaluation greater than 10 
percent.  However, in determining the actual degree of 
disability, an objective examination is more probative of the 
degree of the Veteran's impairment.  Furthermore, the 
opinions and observations of the Veteran alone cannot meet 
the burden imposed by the rating criteria under 38 C.F.R. § 
4.71a with respect to determining the severity of his 
service-connected degenerative joint disease of the left 
knee.  See Moray, supra; see also Espiritu, supra; 38 C.F.R. 
§ 3.159(a)(1) and (2) (2009).

As a preponderance of the evidence is against the assignment 
of an evaluation in excess of 10 percent for the Veteran's 
left knee disability with respect to limitation of motion, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

II.	Instability of the Left Knee

The Veteran's left knee disability is not currently 
separately rated for instability.  With respect to 
instability of the knee, Diagnostic Code 5257 provides for a 
10 percent evaluation where there is slight recurrent 
subluxation or lateral instability.  A 20 percent evaluation 
is assigned where there is moderate recurrent subluxation or 
lateral instability, and a 30 percent evaluation where there 
is severe recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2009).

After reviewing the record, the Board finds that a separate 
evaluation of 10 percent, but not greater, under Diagnostic 
Code 5257 is warranted for the left knee, as there is 
evidence of slight instability of the left knee.  In this 
regard, the Board observes a June 2004 VA treatment record 
notes the Veteran wore a brace on the left knee and 
experienced minimal ligamentous laxity of the left knee.  

However, the Board finds that a separate evaluation in excess 
of 10 percent for instability of the right knee is not 
warranted.  In this regard, the Board observes that that the 
February 2005 VA examination report notes the Veteran denied 
any problems associated with instability, "giving out" or 
locking.  In addition, the October 2009 notes Lachman and 
drawer signs were negative with good stability of the left 
knee.  Accordingly, the Board finds that a separate 
evaluation of 10 percent, but no more, is warranted under 
Diagnostic Code 5257 due to slight lateral instability.  

III.	Additional Considerations

The Board has considered the applicability of additional 
diagnostic codes potentially applicable to the Veteran's 
service-connected left knee disability.  However, no higher 
or separate evaluation is warranted under any of these 
diagnostic codes.  In this regard, the Board observes that 
Diagnostic Codes 5258 and 5259 do not apply to the Veteran's 
current disability because there is no evidence of semilunar 
dislocated cartilage or removal of the semilunar cartilage.  
In addition, as the evidence of record fails to demonstrate 
ankylosis or impairment of the tibia or fibula, the Veteran 
is not entitled to a separate or higher rating under 
Diagnostic Codes 5256 or 5262.

The Board also has considered whether the Veteran is entitled 
to a greater level of compensation on an extra-schedular 
basis.  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's 
disability on appeal with the established criteria found in 
the rating schedule for this disability shows that the rating 
criteria reasonably describes the Veteran's disability level 
and symptomatology.

As the first prong of Thun has not been satisfied, the Board 
therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.


ORDER

An increased evaluation in excess of 10 percent for 
limitation of motion due to degenerative joint disease of the 
left knee is denied.

A separate evaluation of 10 percent, but not greater, for 
lateral instability of the left knee is granted, subject to 
laws and regulations governing the payment of monetary 
benefits.


REMAND

The Veteran is service-connected for ligament strain of the 
right knee, and is currently assigned a 10 percent evaluation 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2009), 
pertaining to instability of the knee.  He is not in receipt 
of a separate evaluation for limitation of motion.  He 
contends a higher evaluation is warranted for this 
disability.

Under Diagnostic Code 5003, arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code(s) for the specific 
joint involved.  When the limitation of motion of the 
specific joint is noncompensable, a rating of 10 percent is 
for application for each major joint or group of minor joints 
affected by limitation of motion.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion  

Upon review, the Board observes there is conflicting evidence 
of record regarding whether the Veteran suffers from 
arthritis of the right knee.  In this regard, a July 2003 X-
ray of the left knee found no arthritis.  Further, an October 
2009 X-ray, conducted in conjunction with a VA examination, 
explicitly notes there was "no evidence of fracture, 
dislocation, arthritic change or other bone abnormality."  
However, an October 2004 MRI report appears to indicate the 
Veteran does suffer arthritis of the right knee.  

VA's duty to assist includes obtaining thorough and 
contemporaneous examinations in order to determine the nature 
and extent of the Veteran's disabilities.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  Given 
the conflicting evidence regarding whether the Veteran 
currently suffers from arthritis of the right knee, the 
instant case must be remanded to allow the Veteran to be 
afforded a VA examination.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for VA 
examination to determine the current 
severity of his right knee 
disability.  All studies deemed 
appropriate in the medical opinion of 
the examiner should be performed, and 
all the findings should be set forth 
in detail.  The claims file should be 
made available to the examiner for 
review, and the examination report 
should reflect such review was 
accomplished.  The examination should 
include range of motion testing 
pertinent to the right knee, and all 
ranges of motion should be reported 
in degrees.  Symptoms such as pain, 
stiffness, or aching in the area of 
the part affected should be noted; as 
well as, other pertinent findings, if 
present, including the presence of 
any subluxation or instability (and 
if so, opine as to the extent of 
impairment in terms of slight, 
moderate, or severe), dislocation, 
locking, effusion, cartilage removal, 
or tibia/fibula impairment (nonunion 
or malunion).  The presence of 
objective evidence of pain, excess 
fatigability, incoordination, and 
weakness should be noted, as should 
any additional disability due to 
these factors.  With regard to the 
right knee, the examiner is asked to 
render opinions as to the following.

a.	Does the Veteran experience 
arthritis of the right knee that 
is established by X-ray 
findings?

b.	Is there residual weakness, pain 
or limitation of motion?  If so, 
please opine as to the extent of 
severity of the residual 
weakness, pain or limitation of 
motion.

c.	Is there ankylosis of the 
affected joint?  If so, describe 
the nature of the ankylosis in 
terms of angle in degrees at 
which the joint is ankylosed.  

d.	Does pain significantly limit 
functional ability during flare-
ups or when the affected joint 
is used repeatedly over time?  
This determination should, if 
feasible, be portrayed in terms 
of the degree of additional 
range of motion loss or 
favorable or unfavorable 
ankylosis due to pain on use or 
during flare-ups.  

The examiner should also comment on the 
effect of the service connected 
disabilities on the Veteran's ability 
to work.

2.	After completing the above, and any 
other development deemed necessary, 
readjudicate the Veteran's claim 
based on the entirety of the 
evidence.  If the benefits sought on 
appeal are not granted to the 
appellant's satisfaction, he and his 
representative should be provided 
with a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


